  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

PKCV, L.L.C.

PLAINTIFF,

vs.                                                  CIVIL ACTION NO.
                                                     JUDGE_________________________

CERTAIN UNDERWRITERS AT LLOYDS, LONDON SUBCRIBING TO
POLICY NUMBER RKH1700060

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COMES NOW, PKCV, L.L.C. (hereinafter, referred to as Plaintiff), and files

this, its Original Complaint, and for causes of action against CERTAIN

UNDERWRITERS AT LLOYDS, LONDON SUBCRIBING TO POLICY NUMBER

RKH1700060       (“CERTAIN       UNDERWRITERS”)           (hereinafter,   referred   to   as

“Defendant”), would show unto the Court and the jury the following:

                       PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff PKCV, LLC owns the properties located at 3314 Sadler Street,

Houston, Texas 77093 and 3317 Persimmon Street, Houston, Texas 77093 that are the

subjects of this lawsuit and are situated in Harris County, Texas.

       2.      Defendant, CERTAIN UNDERWRITERS SUBCRIBING TO POLICY

NUMBER RKH1700060 is an insuring entity eligible to conduct the business of

insurance in Texas under Texas Insurance Code Chapter 981. The insurance policy issued

to Plaintiff is underwritten by syndicate numbers 1200, 1206, 2001, 2003, 5000, 2623,

and 0382. Service upon any underwriter serves as service on all underwriters. Certain



                                             1
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 2 of 15



Underwriters of Lloyd’s, London are citizens of the United Kingdom and their principal

place of business is the United Kingdom. Certain Underwriters of Lloyd’s, London are

citizens of the United Kingdom and their principal place of business is the United

Kingdom. This Defendant may be served with personal service by a process server, by

serving its Attorney for Service, Mendes & Mount, 750 Seventh Avenue, New York,

New York 10016.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                            VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.


                                                2
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 3 of 15



                                          FACTS

         8.    This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about September 1,

2017, Plaintiff’s properties sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

         9.    Plaintiff submitted a claim to Defendant, CERTAIN UNDERWRITERS,

pursuant to the contract of insurance, for damages to the properties as a result of

Hurricane Harvey and asked Defendant CERTAIN UNDERWRITERS to honor its

contractual obligations and cover the cost of repairs to the properties.

         10.   Defendant, CERTAIN UNDERWRITERS, accepted the Plaintiff’s claim

and assigned a claim number of C17383746.

         11.   Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the properties for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         12.   Defendant, CERTAIN UNDERWRITERS assigned a third-party claims

administrator, Gulf Coast Claim Service, to inspect, investigate and evaluate the claim,

assess the damages to the properties, and communicate with the Plaintiff as to coverage

under the policy.

         13.   Gulf Coast Claim Service, on behalf of Defendant, CERTAIN

UNDERWRITERS assigned Mike Orazi to investigate and evaluate the claim and

communicate with the Plaintiff as to coverage under the policy. The claim was then




                                              3
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 4 of 15



reassigned to Johnny Michalek to investigate and evaluate the claim and communicate

with the Plaintiff as to coverage under the policy.

        14.        Gulf Coast Claim Service and/or Johnny Michalek, on behalf of

Defendant CERTAIN UNDERWRITERS assigned Doug Severson to inspect, investigate

and evaluate the claim, assess the damages to the properties.

        15.        Doug Severson performed an inspection of the subject insured properties

with Stevephen Lott present.

        16.        On or about December 20, 2017, Johnny Michalek of Gulf Coast Claims

Service sent a letter to Plaintiff stating Mr. Severson had inspected the buildings and

confirmed wind and related interior water damage to various buildings and it also denied

some of the damages due to wear and tear. Estimates were attached that misrepresented

and undervalued the covered damages to Plaintiff’s properties.

        17.        The estimates totaled the replacement cost value of $37,865.71.

        18.        After a reinspection, a second estimate was later provided to Plaintiff from

Gulf Coast Claims Service dated January 17, 2018. The revised replacement cost estimate

totaled $42,297.43 , which undervalued and misrepresented the covered damages to your

insured’s properties.

        19.        Even though the properties had sustained extensive damages from the

storm, Severson ignored wind created damages to the properties. Severson completed a

results oriented, unreasonable inspection, failed to document all the covered wind

damages to the properties, ignored facts supporting coverage and improperly denied

Plaintiff’s damages.

        20.        Plaintiff did not agree with Mr. Severson’s assessment of the damages to

it’s properties.


                                                4
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 5 of 15



       21.     Stevephen Lott determined that Plaintiff’s properties damages were

grossly undervalued by Mr. Severson and CERTAIN UNDERWRITERS.                       After

inspecting the properties, Mr. Lott determined that there was wind damage to the roof

requiring its replacement, and water damage that entered through wind created openings.

       22.     Plaintiff contacted CERTAIN UNDERWRITERS to discuss their

disagreement with the coverage determination made by Severson.

       23.     Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect the properties and assist in determining the extent of damage to the properties.

Mr. Clarke inspected the properties and provided replacement cost estimates of damages

based his inspection of the properties in the amounts of $607,709.27 for the 3317

Persimmon Street property and $614,867.64 for the 3314 Sadler Street property.

       24.     Defendant, CERTAIN UNDERWRITERS relied upon Mr. Severson’s

inaccurate and unreasonable report to deny the Plaintiff’s damages.          Furthermore,

Defendant, CERTAIN UNDERWRITERS failed to accept or deny coverage for the

remaining damages in writing within the statutory deadline.

       25.     Based on the improper, inadequate, and incomplete investigation of

CERTAIN UNDERWRITERS, and its representatives, the Plaintiff’s damages were only

estimated at $42,297.43 for building damage.

       26.     Defendant, CERTAIN UNDERWRITERS ignored the information

provided by the Plaintiff and its public adjuster.           Instead, Defendant, CERTAIN

UNDERWRITERS chose simply to only rely on the portions of its adjuster’s,

consultant’s, and vendors’ reports which supported the results-oriented investigation and

coverage decisions supporting denial of Plaintiff’s claim.




                                             5
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 6 of 15



       27.     Defendant, CERTAIN UNDERWRITERS failed to perform its contractual

obligation to compensate Plaintiff under the terms of the Policy.

CAUSES OF ACTION AGAINST DEFENDANT, CERTAIN UNDERWRITERS -
               COUNT I - BREACH OF CONTRACT

       28.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       29.     Plaintiff and Defendant CERTAIN UNDERWRITERS executed a valid

and enforceable written insurance contract providing insurance coverage to the insured

location at. The policy provides coverage for the peril of wind, hurricane and rain, such

as those sustained during Hurricane Harvey, among other perils.

       30.     All damages and loss to the Plaintiff’s properties were caused by the direct

result of a peril for which Defendant CERTAIN UNDERWRITERS insured the Plaintiff,

pursuant to the policy herein, specifically, the perils of hurricane, wind, and rain.

       31.     Defendant, CERTAIN UNDERWRITERS sold the subject insurance

policy to Plaintiff insuring the subject insured properties in its “as is” condition.

       32.     Plaintiff suffered a significant loss with respect to the properties at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       33.     Plaintiff submitted a claim to Defendant, CERTAIN UNDERWRITERS

pursuant to the contract of insurance for damages as a result of high winds and rain that

occurred during Hurricane Harvey.

       34.     Plaintiff provided Defendant, CERTAIN UNDERWRITERS, with proper

notice of damage to the exterior and interior of the subject insured properties.




                                               6
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 7 of 15



        35.      Defendant, CERTAIN UNDERWRITERS ignored the information

provided by the public adjuster and other information provided by Plaintiff that supported

coverage of Plaintiff’s damage and chose to rely solely on its own consultants.

        36.      CERTAIN UNDERWRITERS by and through its adjusters and

representatives have failed to properly evaluate the damages resulting from the covered

cause of loss.

        37.      CERTAIN UNDERWRITERS by and through its adjusters and

representatives failed to retain the appropriate experts and/or consultants to evaluate the

hurricane winds and water damages to the subject properties.

        38.      As of this date, CERTAIN UNDERWRITERS by and through its

adjusters and representatives have failed to pay for the hurricane winds and water

damages to Plaintiff’s properties.

        39.      Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        40.      Defendant, CERTAIN UNDERWRITERS, acting through its agents,

servants, representatives and employees has failed to properly investigate, evaluate and

adjust Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        41.      Defendant, CERTAIN UNDERWRITERS has failed and refused to

evaluate the information and surrounding facts regarding Plaintiff’s covered claim,

choosing instead to hide behind palpably incorrect assumptions and conclusions of its

agents, employees or consultants.

        42.      As of this date Defendant, CERTAIN UNDERWRITERS continues to be

in breach of the contract.


                                              7
  Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 8 of 15



       43.       CERTAIN UNDERWRITERS ignored the information provided by

Plaintiff and its public adjuster during the handling of the claim and did not make any

payment to indemnify Plaintiff for the full amount of the covered damages.

       44.       CERTAIN UNDERWRITERS failed to make any payment after receipt of

the additional information from Plaintiff and its public adjuster.

       45.       The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Properties, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       46.       Each of the foregoing paragraphs is incorporated by reference in the

following.

       47.       Defendant CERTAIN UNDERWRITERS is an entity that is required to

comply with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151.

Defendant’s conduct constitutes multiple violations of the Texas Unfair or Deceptive

Practices Act.

       1.        Misrepresenting a material fact or policy provision relating to coverage at

                 issue;


                 a. Making     an    untrue   statement    of   material   fact.   CERTAIN

                    UNDERWRITERS through its agents, employees, or consultants

                    prepared an estimate of damages that was misleading as to the value of

                    damages to the subject properties stating the total damages were

                    $42,297.43.




                                               8
Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 9 of 15



          b. Failing to state a material fact necessary to make other statements

             made not misleading, considering the circumstances under which the

             statements were made.        CERTAIN UNDERWRITERS through its

             agents, employees, or consultants failed to advise Plaintiff that it failed

             to perform proper testing of the buildings and properties in order to

             more accurately investigate and evaluate the damages resulting from

             the covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. CERTAIN

             UNDERWRITERS through its agents, employees, or consultants

             advised Plaintiff and its public adjuster that it had investigated and

             evaluated the damages to the subject properties resulting from the

             September      1,   2017    hurricane   and    concluded     its   coverage

             determination, thereby misleading the Plaintiff to conclude that a

             proper and complete investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear.           CERTAIN UNDERWRITERS failed to

          consider reports provided by Plaintiff’s and failed to utilize information in

          the reports that would support coverage of Plaintiff’s damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of




                                         9
 Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 10 of 15



               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiff’s damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. CERTAIN UNDERWRITERS through its

               agents, employees, or consultants failed to request its employees, agents,

               or consultants to perform proper testing of the buildings at the subject

               insured properties in order to properly evaluate the extent and value of

               damages resulting from the Hurricane Harvey event of September 1, 2017.


       48.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the buildings to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the buildings and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       49.     Each of the foregoing paragraphs is incorporated by reference here fully.

       50.     Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.


                                             10
 Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 11 of 15



       51.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

       52.      Defendant failed to timely conduct a proper investigation of the damages

to the subject properties resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       53.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

       54.      CERTAIN UNDERWRITERS ignored the information provided by

Plaintiff and Plaintiff’s public adjuster during the handling of the claim and did not make

a payment.

       55.      CERTAIN UNDERWRITERS, upon receipt of the Richard Clarke

estimate from Plaintiff, had sufficient information to make full payment to Plaintiff for

the damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       56.      Each of the foregoing paragraphs is incorporated by reference here fully.

       57.      Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       58.      Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the buildings to more accurately investigate and evaluate the



                                             11
 Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 12 of 15



damages, failing to advise Plaintiff that it had not performed proper testing of the

buildings and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       59.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       60.     CERTAIN UNDERWRITERS ignored the information provided by

Plaintiff’s public adjuster during the handling of the claim and did not make any

payment.

       61.     CERTAIN UNDERWRITERS failed to make any payment after receipt of

the additional information from the public adjuster and Richard Clarke, when CERTAIN

UNDERWRITERS knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       62.     Each of the foregoing paragraphs is incorporated by reference here fully.

       63.     At all material times herein, Plaintiff were “consumers” who purchased

insurance products and services from Defendant, CERTAIN UNDERWRITERS and the

products and services form the basis of this action.

       64.     Defendant CERTAIN UNDERWRITERS has violated the Texas

Deceptive Trade Practices-Consumer Protection Act (“DTPA”) in at least the following

respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant CERTAIN UNDERWRITERS


                                              12
 Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 13 of 15



                    took advantage of Plaintiff’s lack of knowledge, ability,
                    experience, and capacity to a grossly unfair degree, resulting in
                    a gross disparity between the consideration paid in the
                    transaction and the value received, all in violation of Chapters
                    541 and 542 of the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.

                             KNOWLEDGE AND INTENT

        65.    Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                               DAMAGES AND PRAYER

        66.    WHEREFORE,           PREMISES         CONSIDERED,          Plaintiff   herein,

complains of Defendant CERTAIN UNDERWRITERS’s acts and omissions and pray

that, Defendant be cited to appear and answer and that upon a final trial on the merits,

Plaintiff recover from Defendant the following:

        67.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        68.    For breach of contract by Defendant, CERTAIN UNDERWRITERS,

Plaintiff is entitled to regain the benefit of its bargain, which is the amount of the claims,

together with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        69.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, CERTAIN UNDERWRITERS, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,



                                             13
 Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 14 of 15



including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff

asks for three (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section

541.152 et seq.

       70.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, CERTAIN UNDERWRITERS, Plaintiff is entitled to the amount of its claim,

as well as ten (10) percent interest per annum post judgment interest, together with

reasonable and necessary attorney’s fees, as allowed by law, and for any other further

relief, either at law or in equity, to which it may show itself to be justly entitled, pursuant

to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

       71.     For violations of the common law duty of good faith and fair dealing by

Defendant, CERTAIN UNDERWRITERS, Plaintiff is entitled to actual damages, direct

and indirect consequential damages, mental anguish, and exemplary damages.

       72.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, CERTAIN UNDERWRITERS, Plaintiff is entitled to actual

damages, which includes the loss of the benefits that should have been paid pursuant to

the policy, including but not limited to direct and indirect consequential damages and

mental anguish damages, court costs and attorney’s fees. For knowing conduct of the

acts complained of, Plaintiff ask for three (3) times its damages, pursuant to the DTPA

and Tex. Ins. Code Ann. Section 541.152 et seq.

                                     JURY DEMAND

       73.     Plaintiff respectfully demands a trial by jury.



                         SIGNATURE BLOCK ON NEXT PAGE


                                              14
Case 4:19-cv-04368 Document 1 Filed on 11/06/19 in TXSD Page 15 of 15




                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.

                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV,
                                  State of Texas Bar No. 17635950
                                  Fed. Adm. No. 1148342
                                  CARLA R. DELPIT,
                                  State of Texas Bar No. 24082183
                                  Fed. Adm. No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com
                                          cdelpit@panditlaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  PKCV, L.L.C.




                                 15
